         Case 4:15-cv-40041-TSH Document 124 Filed 05/14/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

______________________________
HOSEA KARANJA, TIMOTHY :
DYER, JOHN NJOROGE,            :
WILFRED CHEGE, STEVEN          :
STANIN, PETER NJENGA,          :
PETER THAGICU, DIANA           :
MERCADO, RICHARD RICHU, :
DAVID GIATHI, DINAMENE         :
BRANDAO and HANNAH             :                     C.A. No.: 15-40041-TSH
KIARIE, individually and on    :
behalf of all others similarly :
situated,                      :
       Plaintiffs,             :
                               :
v.                             :
                               :
STRATEGIC DELIVERY             :
SOLUTIONS, LLC and             :
SUBCONTRACTING                 :
CONCEPTS, LLC,                 :
       Defendants.             :
______________________________:

     PLAINTIFFS’ NOTICE OF WITHDRAWAL OF MOTION TO ENFORCE
 SETTLEMENT AS TO DEFENDANT STRATEGIC DELIVERY SOLUTIONS, LLC
AND FOR LEAVE TO FILE A PETITION AS TO AN AWARD OF ATTORNEYS’ FEES

       On May 9, 2020, the plaintiffs filed with this Court a motion to enforce settlement as to

defendant Strategic Delivery Solutions, LLC (“SDS”) and for leave to file a petition as to an

award of attorneys’ fees. On May 13, 2020, the undersigned counsel received the settlement

check on behalf of SDS via an overnight mailing and on May 14, 2020 the undersigned counsel

received a copy of the settlement agreement signed that has been executed by a SDS

representative. By agreement with counsel for SDS, the undersigned will not be pursuing the

motion to enforce further, including the request for the fees associated with the motion to

enforce. The plaintiffs hereby give notice of their withdrawal of the motion to enforce.



                                                 1
         Case 4:15-cv-40041-TSH Document 124 Filed 05/14/20 Page 2 of 2



                                                      THE PLAINTIFFS,
                                                      By their attorney,

                                                      /s/ Andrew J. Gambaccini
                                                      Andrew J. Gambaccini, BBO #: 654690
                                                      Reardon, Joyce & Akerson, P.C
                                                      4 Lancaster Terrace
                                                      Worcester, MA 01609
                                                      508.754.7285
                                                      agambaccini@rja-law.com

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and that a paper copy shall be served upon those indicated as non-registered
participants on May 9, 2020.

                                                      /s/ Andrew J. Gambaccini
                                                      Andrew J. Gambaccini




                                                  2
